Citation Nr: 0421418	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  97-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for allergic reactions, 
memory loss, joint pain, headaches, skin rash, fatigue, 
sexual dysfunction, and a respiratory disorder; to include 
the issue of presumptive service connection for signs and 
symptoms of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1972 and from May 1973 to November 1991.  He serviced in the 
Southwest Area of Operations during the Gulf War from October 
1990 to April 1991.

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO confirmed and 
continued the veteran's current evaluation of 10 percent 
disabling for his post-traumatic stress disorder (PTSD).  The 
RO also denied entitlement to service connection for allergic 
reactions, memory loss, joint pain, headaches, skin rash, 
fatigue, sexual dysfunction, and a respiratory disorder.  
These issues were denied both on the basis of direct service 
connection under the provisions of 38 U.S.C.A. § 1110, 1131 
and 38 C.F.R. § 3.303, and the presumptive provisions for an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

The issues of direct service connection for allergic 
reactions, skin rash, and respiratory disability (attributed 
to the diagnosis of hydrocarbon hypersensitivity); and, 
presumptive service connection (undiagnosed illness) and 
direct service connection for multiple joint pain (attributed 
to carpal tunnel syndrome and degenerative joint disease) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues decided below has been obtained.

2.  The veteran's PTSD is characterized by mild or transient 
symptoms, with little or no decrease in work efficiency and 
an ability to perform occupational tasks.

3.  The competent and most probative evidence establishes 
that the veteran's signs and symptoms of allergic reactions, 
skin rash, memory loss, and a respiratory disability are 
attributable to diagnosed illnesses.

4.  The competent and most probative evidence establishes 
that the veteran's signs and symptoms of chronic headaches 
and fatigue are attributable to an undiagnosed illness.

5.  The competent and most probative evidence does not 
establish that the veteran's signs and symptoms of chronic 
headaches and fatigue have been manifested to a degree of 10 
percent or more disabling.

6.  The competent and most probative evidence establishes a 
causal relationship between the veteran's service-connected 
PTSD and his sexual dysfunction.


CONCLUSIONS OF LAW

1.  The veteran's PTSD is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic Code 9411 
(effective prior to, and on November 7, 1996).  See 61 
Fed.Reg. 52,695 (Oct. 8, 1996).

2.  The veteran is not entitled to service connection for an 
undiagnosed illness characterized by allergic reactions, skin 
rash, memory loss, chronic headaches, fatigue, and a 
respiratory disability.  38 U.S.C.A. §§ 1110, 1131, 1117, 
1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2003).

3.  The veteran is entitled to secondary service connection 
for sexual dysfunction resulting from his service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in December 2003.  By means of this letter, the 
veteran was told of the requirements to establish entitlement 
to increased evaluation for PTSD and entitlement to service 
connection for his claimed disabilities.  He was also advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  It is noted by the Board that the diagnostic 
criteria at 38 C.F.R. § 4.130, Diagnostic Code 9411, that 
evaluates PTSD were effectively changed on November 7, 1996.  
See 61 Fed.Reg. 52,695 (Oct. 8, 1996).  VA notified the 
veteran of the old criteria in the Statement of the Case 
(SOC) of April 1997 and the new criteria in subsequent 
Supplemental Statements of the Case (SSOC).

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the veteran's 
PTSD and claimed disabilities has been received, there is no 
indication that disposition of this claim would not have been 
different had the veteran received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in February 1995, June/July 1997, and December 
2002.  He was also provided an extensive VA inpatient work-up 
in June 1995.  Regarding the issues decided below, these 
examinations provided detailed medical histories, findings on 
examination, and appropriate diagnosis/etiology opinions.  
The June/July 1997 and December 2002 examiners appear to have 
reviewed the medical evidence in the claims file in rendering 
their diagnoses and opinions.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made requests in letters of 
August 1996 and December 2003 for the veteran to identify 
evidence pertinent to his claims.  He has identified both 
private and VA medical treatment.  These records were 
obtained and associated with the claims file.  Thus, the 
Board concludes that all pertinent evidence regarding the 
claims on appeal have been obtained and incorporated into the 
claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran was given a military entrance examination in 
August 1969.  The only defects noted were various body marks 
and defective vision.

The service medical records note in April 1985 the veteran 
suffered with residual pruritis and lesions on his forearm, 
trunk, and abdomen that he believed to be the result of 
scabies.  The assessment was questionable p. rosea.  In 
January 1986, the veteran was seen with symptoms of sore 
throat, runny nose, coughing, and body aches.  The assessment 
was upper respiratory infection.  

The veteran was given a comprehensive physical examination in 
February 1987.  The only defect noted was a mole on his left 
shoulder blade.  

In March 1986, the veteran presented complaints of edema and 
pain in his hand after hitting it with a board the night 
before.  X-ray of the left hand found soft tissue swelling, 
but no fracture.  The veteran was seen in June 1987 after 
cutting his right foot on a sharp piece of concrete.  The 
impression was status post puncture wound to the right foot.  
In August 1988, the veteran complained of numbness and 
tingling in his left lower extremity.  He denied any trauma 
happened to the area.  The diagnosis was superficial 
compression neuropathy.  In October 1988, the veteran was 
seen for complaints of right flank pain after hitting the 
side of an armored vehicle when it made a sudden stop.  The 
diagnosis was contusions to the right flank and right fourth 
finger.  

The veteran was given a military retirement examination in 
August 1991.  He reported a medical history of swollen knees, 
venereal disease, and having his right arm broken at the age 
of 16.  The only defect noted on examination was high 
frequency hearing loss.

VA outpatient records dated from June to July 1993 noted 
treatment of the veteran's PTSD and acute prostatitis.  A 
private emergency room record of June 1993 noted that the 
veteran was seen with symptoms of fatigue since his return 
from Saudi Arabia.  A chest X-ray found no evidence of acute 
cardiopulmonary disease.  No assessment or diagnosis was 
noted.  A VA chest X-ray taken in June 1993 noted an 
impression of questionable emphysema, but was otherwise 
negative.  

In a written statement of December 1993, the veteran claimed 
that his memory loss began in April 1991 soon after his 
return from the Gulf War.  A VA outpatient record of December 
1993 reported that the veteran's spouse had called and 
claimed that the veteran was experiencing a "bad reaction" 
to his psychiatric medication.  She reported that his 
extremity joints had become stiff and that there was swelling 
and pain in his left testicle.  The veteran was instructed to 
discontinue his medication.  

During a mental health clinic visit in April 1994, the 
veteran complained of muscle pain in his left upper chest and 
that he would become angry when around oil products.  In July 
1994, the veteran complained of developing a rash when around 
gasoline and oil products.  The assessment was hydrocarbon 
sensitivity.  A note from a VA physician dated in July 1994 
indicated that the veteran appeared to have a significant 
sensitivity to oils and fuels.  It was recommended that the 
veteran change his career from being an auto mechanic.  In 
November 1994, the veteran reported being itchy, having puffy 
eyes, and feeling angry when around hydrocarbon products and 
when mowing his yard.  The assessment was multiple chemical 
sensitivity.  A chest X-ray in November 1994 noted an 
impression of questionable chronic obstructive pulmonary 
disease (COPD).  A sinus X-ray of November 1994 noted an 
essentially negative impression.  A VA physician prepared a 
note dated in January 1995 that found the veteran was 
allergic to petroleum products that caused symptoms of 
depression.  

The veteran was given a VA compensation examination in 
February 1995.  He complained of skin rashes on different 
parts of his body (later in the examination identified on his 
hands, arms, and legs) since his service in the Gulf War.  
Two years before, he started to have joint pain in his hands, 
ankles, and knees.  The veteran also complained of becoming 
angry when around petroleum products.  A hand X-ray was 
reported to be negative.  On examination, Tinel's sign was 
positive.  The diagnoses were carpal tunnel syndrome, post-
traumatic stress disorder, dermatitis of an unclear etiology, 
and allergic rhinitis.

He was also afforded a VA psychiatric examination in February 
1995.  He complained of memory problems, anger, bad dreams, 
social isolation, anxiety, nervousness, fear, weight loss, 
paranoia, depression, and crying spells.  The veteran also 
claimed that he would become upset and angry when exposed to 
petroleum products.  On examination, the veteran was well 
oriented, alert, calm, cooperative, and coherent.  There were 
no flights of ideas or blocking.  There was no evidence of 
hallucinations, delusions, or suicidal/homicidal ideation.  
The veteran's memory was found to be good for present and 
past events.  The diagnosis was PTSD.

The veteran was afforded an intensive VA in-patient workup in 
June 1995.  The veteran complained of periods of emotional 
rage, headaches, joint pains, sensitivity to petroleum 
products, generalized apathy, weight loss, memory lapses, 
depressive episodes, and generalized weakness.  A pulmonary 
function test revealed a mild obstruction.  A chest X-ray 
revealed an old granulomatous disease.  X-rays of the knees, 
wrists, hands, elbows, shoulders, and skull were negative.  A 
magnetic resonance image (MRI) of the brain was normal, 
except for frontal and ethmoid sinusitis.  Neuropsychological 
testing revealed depression, anxiety, and slightly 
compromised attention due to the veteran's psychiatric 
disorder.  Psychiatric examination noted impressions of 
personality changes due to hydrocarbon sensitivity, and 
histories of major depression and PTSD.  Orthopedic 
consultation noted an impression of arthralgias.  A 
dermatology consultation concluded that the veteran had a 
hypersensitivity/allergy to hydrocarbon products versus 
irritant-contact dermatitis.  Also diagnosed was folliculitis 
and hyperplasia.  The discharge diagnoses were sinusitis, 
folate deficiency, mild obstructive lung disease, 
arthralgias, depression, PTSD, and hydrocarbon 
hypersensitivity.

The neuropsychiatry consultation of June 1995 noted his 
complaints of memory problems, depression, withdrawal, anger, 
crying spells, poor sleep, and lethargy.  On examination, the 
veteran was thin and neatly dressed.  His speech and language 
were intact.  The veteran was fully oriented, verbal, and 
coherent.  He was cheerful but anxious during the interview.  
The veteran worked diligently during psychiatric testing, but 
appeared embarrassed when he could not answer a question.  
Psychological testing revealed that the veteran's 
intelligence, problem solving skills, and conceptualization 
were average.  His strengths included verbal and visual funds 
of information.  His concentration was problematic.  Verbal 
and visual short-term and delayed memory was intact, however, 
the examiner felt that short-term memory was inconsistent due 
to concentration problems.  The veteran's visual and 
conversational skills were intact.  The examiner determined 
that the interview and testing revealed an individual with 
significant symptoms of depression and anxiety.  Worry, 
pessimism, low self esteem, and obsessive thinking were also 
present.

At his hearing on appeal in May 1997, the veteran testified 
that he been exposed to oil fire and smoke during his Gulf 
War experience.  He claimed that whenever he is exposed to 
petroleum products he becomes mad, irritable, and has skin 
rashes.  This problem began after his return from the Gulf 
War.  The veteran reported that for a period of the time in 
military service after his Gulf War experiences he cannot 
remember anything that happened.  He currently is forgetful.  
As an example, he indicated that sometimes after he gets out 
of a shower he does not remember if he used soap and will 
retake the shower.  The veteran complained of joint pain and 
cracking when the joints are used.  He indicated that this 
affected his fingers, ankles, knees, elbows, and shoulders.  
The veteran could not remember when this joint pain began.  
He noted that he could not take antidepressants for his PTSD, 
as he was allergic to the medication.  The veteran reported 
that he experienced interrupted sleep at night.  He would 
wake up, but could not remember having any dreams or 
nightmares.  The veteran claimed that he did not have any 
social life.  He only communicated at work when he had to.  
He claimed that he was holding everything in and did not know 
why.  The veteran worked as a shift manager at a laundry on a 
military base and supervised three other people.  He 
indicated that he was forced to control his exposure to 
chemicals and petroleum products while at work to avoid 
allergic reactions and feelings of anger.  The veteran 
indicated that he was also allergic to some types of food.  
He asserted that his breathing problems only happen when he 
is around petroleum products.  The veteran first noticed his 
allergy to petroleum products in 1994 (his spouse first 
noticed it in 1992).  He reported that he had significant 
weight loss since his military service, going from 165 pounds 
to 145 pounds.  However, he had recently returned to 165 
pounds.  

The veteran's spouse testified that the veteran returned from 
the Gulf War a changed person.  After the war, he was 
withdrawn and would not communicate.  She noted that he 
fluked the test for the U. S. Postal Service.  He began to 
lose weight and would not eat.  The veteran told her he had 
thoughts of committing suicide.  She reported that the 
veteran suffered with daily headaches, bursts of anger, and 
periods of lethargy.  The spouse indicated that the veteran 
had difficulty sleeping, going to bed at 11:00 o'clock and 
awaking at 6:00 o'clock.  After returning from the Gulf War, 
the veteran would wake up screaming from his sleep.  The 
veteran would reportedly develop rashes on his skin due to 
sensitivity to petroleum products that would heal into white 
spots.  She indicated that she had to isolate the veteran 
from toxic and petroleum products.  In order for the veteran 
to mow his yard, he had to obtain an electric mower.  The 
spouse noted that the veteran had difficulty breathing.  The 
veteran reportedly had almost constant fatigue and he was 
unable to have erections.  

The veteran was given a series of VA compensation 
examinations in June and July 1997.  An initial VA 
psychiatric examination was afforded the veteran in early 
July 1997.  It was noted that the veteran had to discontinue 
his prescribed psychiatric medication due to its side 
effects.  He acknowledged that he currently worked and was 
planning on attending college courses.  The veteran 
complained of waking up two or three times a night and would 
return to sleep in 15 to 30 minutes.  He did not recall 
having any dreams.  The veteran indicated that he had been 
irritable for the past couple of weeks, but felt that this 
may be due to him trying to quit smoking.  He also complained 
of intermittent startle response.  He claimed to avoid social 
situations and had no good friends, however, he reported that 
his work relationships were good.  On examination, the 
veteran was neatly groomed in his work clothes.  He was 
friendly and at ease.  He spoke spontaneously and his 
thoughts were well structured.  The veteran was oriented and 
there were no abnormal trends.  His affect was appropriate 
and his mood euthymic.  His arithmetic ability was excellent.  
He recalled two out of three words after five minutes and 
recalled the third after the examiner provided a hint.  He 
was able to correctly reverse the spelling of the word 
"world."  The diagnosis was PTSD and a global assessment of 
functioning (GAF) score of 80 was noted.  

Another VA psychiatric examination was given to the veteran 
in mid-July 1997.  During this examination, he reported that 
he continued to work in a laundromat and was attending 
school.  He complained of irritability over minor problems, 
anger/irritability when exposed to hydrocarbons and petroleum 
products, intermittent insomnia, depression, change in 
personality, startle reactions, social avoidance, poor 
memory, and erectile dysfunction.  He claimed to have 
suffered an episode of amnesia from April 1990 to November 
1991, as he does not remember any events from that time 
period.  The veteran denied symptoms of hallucinations, 
crying spells, weight change in recent past, and nightmares.  
He indicated that he did not avoid watching war movies or 
other activities in order to forget his memories of military 
service.  On examination, the veteran was noted to be clean 
and casually dressed.  He was articulate and pleasant.  The 
veteran did not exhibit any looseness of associations or 
tangential thinking.  His mood was mildly depressed.  The 
veteran did not exhibit any autonomic manifestations when 
discussing his experiences during the Gulf War.  His memory 
for personal identification data was normal, but memory for 
recent and remote events and ability to abstract were just 
fair.  His only source of activity was reportedly watching 
television.  The diagnoses were PTSD and a GAF score of 60 
was assigned.  It was the examiner's opinion that the veteran 
exhibited significant social impairment due to his PTSD.  

During a VA genito-urinary examination, the veteran 
complained of an inability to gain full erection since his 
return from the Gulf War in April 1991.  The degree of his 
erection would vary from none to 80 percent.  He also 
complained of severe premature ejaculation.  The diagnosis 
was erectile dysfunction with a loss of 80 percent of 
function.  It was opined by the examiner that this 
dysfunction was mutlifactoral in origin due to PTSD, 
depression, smoking, and medications.  

On VA orthopedic examination, the veteran complained of 
intermittent joint pain, weakness, stiffness, and 
fatigability throughout his body that had started six months 
after his return from the Gulf War in April 1991.  During 
flare-ups, the veteran alleviated the symptoms with over-the-
counter medication and rest/relaxation.  A bone scan revealed 
mild degenerative joint disease in the sacroiliac joint, the 
thoracic spine, the interphalangeal joints of both hands, and 
in both elbows.  Moderate degenerative disease was noted in 
both knees.  The diagnosis was degenerative joint disease.  

A VA dermatology examination noted the veteran's complaints 
of skin rashes and itchiness on his hands, arms, and legs.  
The diagnosis was hydrocarbon hypersensitivity.  

The veteran was also given a VA respiratory examination.  He 
complained that sometimes he did not breath very well.  The 
veteran claimed that he developed breathing problems soon 
after his return from the Gulf War.  The veteran also 
complained of a productive cough, wheezing, and shortness of 
breath.  A pulmonary function test was interpreted to show 
mild obstructive ventilatory defect with air-trapping, some 
bronchodilator response, and normal diffusing capacity.  A 
chest X-ray found no evidence of active cardiopulmonary 
disease.  A sinus X-ray was essentially normal.  The 
diagnoses were mild obstructive pulmonary disease and 
multiple chemical sensitivity as manifested by marked 
sensitivity to hydrocarbons in the form of reactive airways 
when so exposed.  Based on his prior examination of the 
veteran in 1994 and a review of the medical evidence in the 
claims file, this examiner found that the veteran's multiple 
chemical sensitivity explained his breathing problems and 
skin rashes.  He found that the veteran's erectile 
dysfunction was multifatorial in origin and could not be 
labeled "undiagnosable."  However, this examiner found that 
the veteran's multiple migrating joint pains, memory loss in 
excess of what could be explained by PTSD, and fatigue that 
did not fit the symptomatology for chronic fatigue syndrome, 
could not be explained by either a medical or psychological 
diagnosis.  

On neurological examination, the veteran complained of weekly 
headaches, occasionally accompanied by nausea and vomiting, 
that had begun approximately six months after his return from 
the Gulf War.  These were described as frontal headaches that 
radiated to the back of his head.  He treated these headaches 
with over-the-counter medication, rest, and sleep.  The 
diagnosis was headaches of an unknown etiology, but probably 
related to Gulf War service.  

The veteran was given another VA psychiatric examination in 
December 2002.  He complained of symptoms of anxiety, 
depression, and a tendency to be alone.  The veteran reported 
that these symptoms would last for a few hours and then be in 
remission for a period of hours.  He denied taking any 
medication for his psychiatric disability, as he was allergic 
to this medication.  The veteran reported that he had worked 
as a corrections officer for the past five years.  He had not 
lost any time from this work in the past year.  The veteran 
reported that his spouse had passed away, but his 
relationship with his children was good.  However, he had no 
other social relationships and lived alone.  His leisure 
pursuits included fishing and driving his automobile.  The 
veteran denied any history of substance abuse, violence, 
assualtive behavior, or suicide attempts.  He denied any 
suicidal or homicidal ideation.  He denied any obsessive or 
ritualistic behavior.  The veteran indicated that he did not 
suffer with panic attacks.  On a scale from one (none) to ten 
(severe), the veteran rated his depression and anxiety at a 
level of five.  The veteran reported that he was in good 
control of his impulses.  He reported occasional trouble 
sleeping, but usually went to bed at 10 o'clock and woke up 
at 8 o'clock.  On examination, there was no impairment of 
thought processes or the ability to communicate.  There was 
no evidence of delusions or hallucinations.  The veteran was 
able to maintain good eye contact and attention.  His ability 
to maintain personal hygiene and basic activities of daily 
living appeared to be good.  The veteran was oriented to 
person, place, and time.  It was reported that the veteran 
successfully completed all memory exercises, except that he 
could only recall two objects out of three after several 
minutes.  His rate and flow of speech was good and relevant.  
During the interview, the veteran was sociable and at ease.  
During the discussion of the veteran's service in the Gulf 
War, the veteran was able to laugh and make jokes with the 
examiner.  The diagnosis was very mild PTSD with a GAF of 80.  
The examiner opined that the veteran's current PTSD might be 
due to his spouse's death.


Increased Evaluation for PTSD

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2002).  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD is rated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) 
as 10 percent disabling effective from July 12, 1993.  The 
veteran's claim for an increased evaluation for his PTSD was 
received in July 1996.  Effective November 7, 1996, the VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed.Reg. 52,695 (Oct. 8, 1996).  
The new rating criteria are different from those in effect 
prior to November 7, 1996.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In the current case, the Board finds that whether or not the 
new rating criteria has retroactive effect is irrelevant.  As 
discussed below, the medical evidence obtained since 1995 
does not provide any basis for the award of an increased 
evaluation under either the old or new rating criteria at any 
time during the appeal period. 

Under the old criteria at Code 9411, a 10 percent evaluation 
was warranted for symptoms that did not meet the criteria for 
a 30 percent rating, but may somewhat adversely affect 
relationships with others and did not cause impairment of 
working ability.  A 30 percent rating was warranted when 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the new criteria at Code 9411, a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The symptoms 
noted in the criteria at Code 9411 are not intended to be an 
inclusive lists of symptomatology considered when evaluating 
a service-connected psychiatric disability.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002). 

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
- 60 is defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  A 
GAF score of 61 - 70 is defined as "some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  A GAF score of 71 - 80 is 
defined, if symptoms exist at all, as "transient and 
expectable reactions to psychological stressors (e.g., 
difficulty concentrating after a family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school 
work)."  Id.

The Board notes that the psychiatric examinations have noted 
conflicting pictures of the veteran's level of functional 
impairment.  Most telling of this conflict is the GAF scores 
provided on two separate examinations in July 1997.  One 
examiner noted a GAF of 60, while the other noted a GAF of 
80.  While the veteran and his spouse have testified of 
interference with his occupational abilities, such as failing 
a U. S. Postal Examination and being forced to quit 
mechanic's training; the examination reports fail to show 
such impairment.  It appears that the veteran's withdrawal 
from mechanic's training was primarily due to his allergies 
to petroleum products and not his psychiatric disorder.  In 
fact, the psychiatric reports have noted that the veteran 
continued to hold a job as a supervisor for a military 
laundry, completed college courses in law enforcement, and is 
currently employed as a corrections officer.  While the 
veteran testified that he only communicated at work when he 
had to, he has reported his occupational relationships as 
good and there is no evidence that his PTSD symptoms have 
interfered with his ability to maintain his employment.

While the veteran suffers with many of the symptoms listed 
for a 30 percent evaluation under both the old and new Code 
9411, this criteria requires that these symptoms result in 
either a definite "industrial impairment" (old code) or 
"occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks" (new 
code).  There is little evidence that the veteran's PTSD has 
decreased his industrial adaptability or occupational work 
efficiency and no lay or medical evidence that it has 
resulted in intermittent periods of an inability to perform 
occupational tasks.  This is supported by the July 1997 
examiner's opinion (the examiner that noted a GAF of 60) that 
the veteran exhibited significant "social" impairment due 
to his PTSD.  This examiner did not find any significant 
occupational impairment existed.  The examinations since 1995 
have consistently noted the veteran continues to effectively 
maintain his occupational ability even with his PTSD.  

Even considering the July 1997 examiner's GAF score of 60, 
the preponderance of the medical opinions indicates a higher 
GAF score and functional ability.  Other examiner's in July 
1997 and December 2002 noted GAF scores of 80 and the 
December 2002 examiner opined that the PTSD symptoms were 
"very mild" in nature.  While the veteran does exhibit 
social impairment due to PTSD, he was able to maintain his 
relationship with his former spouse and reported in December 
2002 that he had a good relationship with his children.  
Based on these findings, any social impairment or decrease in 
occupational efficiency attributable to the veteran's PTSD 
only warrants a 10 percent evaluation under either the old or 
new criteria at Code 9411.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case, and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected PTSD, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  The veteran was hospitalized in June 1995, 
but these records indicate that this hospitalization was to 
evaluate his claims of undiagnosed illness and not due to the 
severity of his PTSD.  Hence, he does not have an exceptional 
disability as manifested by frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his PTSD.  
As noted above, his PTSD symptoms have not prevented him from 
obtaining employment or his chosen degree program.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extraschedular rating for PTSD.  




Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include neuropsychological signs and symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 2006, and by history, physical examination, and 
laboratory tests it cannot be attributed to any known 
clinical diagnosis.  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia Theater of 
Operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.


Allergic Reaction/Skin Rash, Memory Loss, Respiratory 
Disability

The veteran has contended that his signs and symptoms of 
allergic reaction, skin rash, memory loss, and a respiratory 
disability are the result of an undiagnosed illness arising 
from his military service in the Gulf War.  As a layperson, 
the veteran is competent to provide evidence on injuries and 
symptomatology.  However, he is not competent to provide 
evidence on diagnosis and etiology of a disease, or whether 
his signs and symptoms arise from an undiagnosed illness.  
The later opinion can only be provided by competent 
healthcare professionals.  See Espiritu, supra.  

A preponderance of the medical evidence has indicated 
diagnosed illnesses explain the etiology of the veteran's 
reported allergic reactions, skin rashes, memory loss, and 
respiratory disability.  Comprehensive medical workup in June 
1995 and VA compensation examinations in June/July 1997 have 
clearly attributed the veteran's allergic reactions, skin 
rashes, and respiratory complaints to a diagnosis of 
hydrocarbon hypersensitivity.  The opinions of June/July 1997 
were based on a thorough review of the medical history in the 
claims file, which included outpatient records noting 
questionable diagnoses or findings of unknown etiology.  As 
the June/July 1997 opinions were based on a complete medical 
history, the Board finds these opinions to be of the most 
probative value.  As discussed below, the issue of direct 
service connection for hydrocarbon sensitivity is being 
remanded for further development of the medical evidence.

While the respiratory examiner of June/July 1997 indicated 
his belief that the veteran's level of memory loss was due to 
an undiagnosable illness, the psychiatric examinations do not 
support such a conclusion.  All of the psychiatric 
examinations since February 1995 have found only minor 
problems with the veteran's memory.  These examiners have 
consistently considered this symptomatology as part of his 
service-connected PTSD.  Thus, the preponderance of the 
medical evidence does not support a finding that the symptoms 
of memory loss are due to an undiagnosed illness.  In fact 
this symptomatology has already been awarded direct service 
connection as part of the veteran's PTSD.  As Code 9411 lists 
memory loss as part of the rating criteria for PTSD, a 
separate evaluation for this symptomatology would violate the 
provisions of 38 C.F.R. § 4.14.  Therefore, neither direct or 
presumptive service connection is not warranted for memory 
loss.


Headaches and Fatigue

The comprehensive VA examinations of June/July 1997 noted 
opinions, based on the entire medical history, that the 
veteran currently suffers with signs and symptoms of 
headaches and fatigue that cannot be attributed to a 
diagnosable illness.  There is no other medical opinion on 
the etiology of these symptoms.  The veteran has provided lay 
evidence that these symptoms began soon after his return from 
the Gulf War.  

However, the symptomatology noted with the veteran's chronic 
headaches and fatigue would not warrant a ten percent 
evaluation under the appropriate rating criteria.  The most 
analogous criteria for the veteran's headaches would be 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (Migraine 
Headaches).  A 10 percent evaluation under this Code requires 
prostrating attacks averaging one in two months over the last 
several months.  While the veteran has indicated that he had 
daily attacks, he has not reported that these headaches have 
left him prostrated.  He has acknowledged that these 
headaches are usually alleviated with over-the-counter 
medication and rest.  There is no evidence that the veteran's 
headaches had resulted in any loss of work.  

The most analogous criteria for the veteran's fatigue would 
be 38 C.F.R. § 4.88b, Diagnostic Code 6354 (Chronic Fatigue 
Syndrome).  A 10 percent evaluation under this Code requires 
symptoms which wax and wane but result in periods of 
incapacitation of a least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication.  Under these criteria, an incapacitating episode 
requires bed rest and treatment by a physician.  The veteran 
acknowledged that he cannot take medication due to allergic 
reactions.  While the veteran and his spouse have noted 
symptoms of fatigue, there is no evidence that this fatigue 
has required bed rest for the periods required for a 10 
percent evaluation.  The veteran has consistently noted his 
ability to maintain work and has not indicated that his 
fatigue has required him to miss work.  

Based on this evidence, the Board finds that presumptive 
service connection is not warranted for an undiagnosed 
illness consisting of signs and symptoms of chronic headaches 
and fatigue as neither symptom has been manifested to a 
degree of 10 percent or more disabling.


Sexual Dysfunction

The comprehensive VA examination of June/July 1997 has 
attributed the veteran's current sexual dysfunction to 
multifactoral causes, to include his service-connected PTSD.  
Unlike memory loss, sexual dysfunction is not listed as part 
of the rating criteria under Code 9411 for PTSD.  As the 
medical evidence indicates that this disorder is, at least in 
part, causally related to a service-connected disorder, and 
cannot be evaluated under the diagnostic criteria as part of 
that disorder, the Board finds that secondary service 
connection is authorized for the veteran's sexual 
dysfunction.


Conclusion

It is the Board's determination that no higher than a 10 
percent rating is warranted under Code 9411 for PTSD.  While 
the veteran is competent to report his symptoms, the medical 
findings do not support a higher evaluation.  He is entitled 
to service connection for sexual dysfunction arising from his 
PTSD and an undiagnosed illness with signs and symptoms of 
chronic headaches and fatigue.  The most probative medical 
evidence does not support the award of service connection for 
an undiagnosed illness characterized by allergic reaction, 
skin rash, memory loss, and a respiratory disability, as 
these symptoms have been attributed to diagnosed disorders.  
The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the diagnosis, etiology, 
and degree of impairment, than the appellant's statements.  
To the extent that the appellant described more severe 
symptomatology associated with his service-connected 
disability and the causation of his related symptomatology, 
his lay evidence is not credible.  To this extent, the 
preponderance of the evidence is against the claim for a 
higher evaluation and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.

Entitlement to service connection for an undiagnosed illness 
characterized by allergic reactions, skin rash, memory loss, 
chronic headaches, fatigue, and a respiratory disability is 
denied.

Entitlement to secondary service connection for sexual 
dysfunction is granted.

(Continued on next page.)



REMAND

As noted above, the veteran's allergic reactions, skin rash, 
and respiratory disability have been attributed to the 
diagnosed illness of hydrocarbon hypersensitivity.  The 
veteran has presented lay evidence that he was exposed to 
significant amounts of hydrocarbons during military service, 
to include exposure to burning oil during the Gulf War.  
There is no medical opinion of record that has determined 
whether an etiological relationship exists between this 
exposure and the veteran's current hypersensitivity.  See 
Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) (When there is 
evidence of a chronic disorder during military service or 
within a presumptive period, VA's duty to assist requires 
that a medical examination and opinion be obtained that 
discusses the relationship between the veteran's in-service 
and current conditions.); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (VA adjudicators cannot base their 
decisions on their own unsubstantiated medical opinions).  On 
remand, a VA compensation examination must be provided so 
that such an opinion can be given.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

There are conflicting medical opinions of record regarding 
the etiology of the veteran's multiple joint pain.  VA 
examiners in February 1995 and June/July 1997 attributed this 
pain to carpal tunnel syndrome and degenerative joint 
disease.  The degenerative joint disease has been confirmed 
by bone scan in July 1997.  However, prior regular X-rays of 
multiple joints failed to indicate any degenerative changes.  
However, these diagnoses do not cover all of the joints the 
veteran claims are affected by his migratory pain.  Another 
VA examiner of June/July 1997 found that this pain was 
attributable to an undiagnosable illness.  Under the 
circumstances, another VA examination must be obtained that 
reconciles these conflicting opinions.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claims.  
2.  The VBA AMC should contact the VA 
Medical Center in Temple, Texas and 
request copies of all inpatient and 
outpatient treatment dated from May 1997 
to the present time.  All evidence or 
responses received should be incorporated 
into the veteran's claim file.

3.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the appropriate examination(s) 
to determine the etiology of the 
veteran's hydrocarbon hypersensitivity 
and multiple joint pain.  The claims 
folder must be sent to the examiner for 
review.  Based on the examination and a 
complete review of the medical history in 
the claims file, the examiner(s) should 
provide answers to the following 
questions:

Hydrocarbon Hypersensitivity
Is it at least as likely as not that 
the veteran's hydrocarbon 
hypersensitivity (characterized by 
allergic reactions, skin rash, and 
respiratory problems) was caused by 
his military service, or if 
preexisting service, was aggravated 
thereby?  Specifically, was the 
veteran's in-service exposure to 
petroleum products (working around 
armored vehicles) or oil fires/smoke 
(during the Gulf War) in anyway 
etiologically related to his current 
hydrocarbon hypersensitivity?  

Multiple Joint Pain
a.  Please identify each joint that 
is affected by pain.
b.  Does the veteran currently 
suffer from a diagnosable disease(s) 
or disability(ies) associated with 
his symptoms of multiple joint pain?  
If so, please provide all 
appropriate diagnoses.  Also please 
determine for the record each joint 
affected by this diagnosable 
disorder.
c.  If a diagnosable disease or 
disability exists, is it at least as 
likely as not that any 
disability(ies) was/were caused by 
his military service, or if 
preexisting service, was/were 
aggravated thereby?  Is any 
diagnosable disorder in anyway 
etiologically related to the 
veteran's military service?  
d.  If a diagnosable disease or 
disability cannot be provided for 
any of the symptomatology, is it at 
least as likely as not that this 
symptomatology is the result of an 
undiagnosed illness related to his 
service in the Gulf War?
A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of this examination 
should be associated with the veteran's 
claims folder.

4.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFFREY MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



